DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, and 6-25, are pending and being examined.

Terminal Disclaimer
The terminal disclaimer filed on 06/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,882,946 and 11,066,550 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The previous rejection of Claims 1-5, 8-11, 13-16, 19-22, on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,066,550 B2 is/are withdrawn in light of the Applicant’s filed terminal disclaimer.
The previous rejection of Claims 1-11, 15-16, 19-22, on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,882,946 B2 is/are withdrawn in light of the Applicant’s filed terminal disclaimer.
The previous rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Kobatake as applied to claims 1 and 4 above, and further in view of US 2020/0157340 A1 to Miyatake, (hereinafter Miyatake) is/are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 4 recites the broad recitation an aromatic polyepoxide having an equivalent weight “within the range of 125 to 250 g/eq,” and the claim also recites the aromatic polyepoxide having an equivalent weight “within the range of 185 to 200 g/eq” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan et al., “Networks by fast epoxy polymerization,” Polymer Bulletin, vol. 24, pages 521-527 (1990). (hereinafter Ryan).
Regarding claims 4, Ryan teaches an epoxy resin system mixing 45 mols of EPON 815 (i.e. bisphenol A epoxy resin, epoxy eq. wt. 180 g/eq), 18 mols of Voranol 2070 (i.e. polyether triol, OH value 238), and 1 mole of BF3 complex, and heating the mixture from 50-250 deg C and cured, and has a glass transition temperature (Tg deg C) of 38 to -2 deg C. (page 526, Table 2 and Figure 4). The above EPON 815 meets the claimed aromatic polyepoxide with the epoxy eq. wt., the above Voranol 2070 meets the claimed polyether polyol having a hydroxy functionality of 3, and the claimed OH value range. 

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,504,161 A1 to Marston et al. (hereinafter Marston).
Regarding claim 4 , Marston teaches a solution obtained by mixing 77.8 parts of liquid bisphenol A epoxy resin (DER 330, eew 176), with 11.1 parts of a polypropylene oxide-based triol (Niax LG-56, OH value 56.2 mgKOH/g), and BF3-complex Lewis acid (Reillex 425) and cured at 130 deg to give a hard clear casting. (Example 13, col 10, ln 4-15). The above bisphenol A epoxy resin (DER 330), meets the claimed aromatic polyepoxide having the claimed eq. wt., the above Niax LG-56 meets the claimed polyether polyol having a hydroxy functionality of 3 and an OH value with the claimed range, and the above BF3-complex meets the claimed heat activated Lewis acid cited in claim 4. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, and 6-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/096522 A1 to Kobatake. (hereinafter Kobatake).
Regarding claims 1, 6-9, 11-22, Kobatake teaches an alicyclic epoxy compound (A), a polyol (B), and a Lewis acid-amine complex (C) (See abstract), wherein the alicyclic compound (A) is used in an amount of 30-98 wt% of the composition, (para 78), the polyol (B) is used in an amount of 1-70 parts per 100 parts of epoxy (A) (para 101). Specifically, the alicyclic epoxy compound is (3',4'-Epoxycyclohexane)methyl 3,4-epoxycyclohexylcarboxylate (cycloaliphatic epoxy, Celloxide 2021P, epoxy eq. 130 g/eq), (See Table 1, para 155), the polyol is a polyester polyol having a hydroxy value of 50-600 mgKOH/g (para 58), such as a polycaprolactone Placcel 205U (OH value 211.8 KOH mg/g, Acid Value 0.09 KOH mg/g), (para 100), the Lewis complex is Boron trifluoride-monomethylamine (para 155), and heated at a range of 30-200 deg C at time of 0.1-24 hours to cure the composition (para 129). 
The above polyester polyol meets the claimed polyester polyol with hydroxy values and acid values that overlap and meet the claimed ranges, and the above temp reaction ranges also overlaps and meets the temperature range cited in claims 1, 16, 19, 20, and 22. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	
If there is 100 parts of epoxy (epoxy eq. 130 g/eq) and 60 parts of polyester polyol with an OH value 249 KOHmg/g, or OH eq wt 225), (para 155), this correlates to 0.77 eq of epoxy and 0.27 eq of OH, or a ratio of epoxy to hydroxy of 2.85:1, which demonstrates the polyol with a hydroxy value range of 50-600 KOHmg/g used in an amount of 1-70 parts of per 100 parts of epoxy (A) (para 101), overlaps and meets the claimed epoxy:OH ratio range cited in claims 1, 16, 19, 20, and 22. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	

Regarding claims 3 and 10, Kobatake is silent regarding the glass transition temperature. However, Kobatake teaches a substantially identical composition, specifically the polyester polyol with overlapping OH value and functionality, the cycloaliphatic epoxy with the claimed eew and amount ranges that overlap with the claimed epoxy:hydroxy ratio, and cured with heat and the same boron trifluoride-MEA catalyst which is the same as the Applicant’s composition, and the Applicant cites in para 43-44 of their US publication that it is the reaction of the polyol and epoxide that give the unique balance of properties such as Tg. 
Thus, one skilled in the art would have a reasonable expectation for the composition of Kobatake to have the claimed Tg properties because Kobatake teaches a substantially identical composition, specifically the polyester polyol with overlapping OH values and functionality, the cycloaliphatic epoxy with the claimed EEW and amount that overlap in the claimed epoxy:hydroxy ratio, and cured with heat and the same boron trifluoride-MEA catalyst which is the same as the Applicant’s composition, and the Applicant cites in para 43-44 of their US publication that it is the reaction of the polyol and epoxide that give the unique balance of properties such as Tg. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).	

Regarding claims 4, Kobatake teaches that another epoxy compound such as bisphenol A epoxy resin can be added (para 123).

	Regarding claim 9, Kobatake teaches the polyester polyol and meets claim 9 because the polyether polyol is an optional component of claim 1.
Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art are Ryan, Marston and Kobatake as cited above and incorporated herein. 
Neither Ryan, Marston nor Kobatake teaches component (b) is a combination of (i) and (ii).

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
On page 7-8, the Applicant argues that Kobatake does not teach the claimed hydroxyl values and does not teach the epoxy/hydroxy ratio values and also teaches the values do not overlap nor include these values. This is not persuasive because Kobatake teaches the polyol (B) is used in an amount of 1-70 parts per 100 parts of epoxy (A) (para 101), the alicyclic epoxy compound is (3',4'-Epoxycyclohexane)methyl 3,4-epoxycyclohexylcarboxylate (cycloaliphatic epoxy, Celloxide 2021P, epoxy eq. 130 g/eq), (See Table 1, para 155), and the polyol is a polyester polyol having a hydroxy value of 50-600 mgKOH/g (para 58).
Using the above values, if there is 100 parts of epoxy (epoxy eq. 130 g/eq) and 60 parts of polyester polyol with an OH value 249 KOHmg/g, or OH eq wt 225), (para 155), this correlates to 0.77 eq of epoxy and 0.27 eq of OH, or a ratio of epoxy to hydroxy of 2.85:1, which demonstrates the polyol with a hydroxy value range of 50-600 KOHmg/g used in an amount of 1-70 parts of per 100 parts of epoxy (A) (para 101), overlaps and meets the claimed epoxy:OH ratio range. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	
The Applicant also argues there is no motivation to arrive at the claimed limitations with a reasonable expectation of success. This is not persuasive because, as cited above, the values taught in Kobatake overlap with the claimed ranges and are thus, a prima facie case of obviousness exists. MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.
The Applicant argues that claim 5 is not taught by the Kobatake in view of Miyatake. This argument is moot in light of the cancellation of claim 5 and claim 4 presented as a new independent claim. Claim 4 is rejected in view of Ryan and Marston as cited above and incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766